971 So.2d 273 (2008)
Terrance Lamar JACKSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-2638.
District Court of Appeal of Florida, First District.
January 7, 2008.
Jack Behr, Public Defender, and Paul J. Hamlin, Assistant Public Defender, Pensacola, for Petitioner.
Bill McCollum, Attorney General; C. Bowen Robinson and Philip W. Edwards, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the judgment and sentence rendered on March 8, 2007, in Escambia County Circuit Court case numbers 06-892, 06-2625, 06-2626, 06-2627, 06-2836, 06-2837, 06-2838, 06-2839, 06-2840, 06-2841, 06-2842, 06-2843, 06-2844, 06-2845, 06-3354, 06-3593, 06-2889, and 06-3215. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WEBSTER, BENTON, and THOMAS, JJ., concur.